DETAILED ACTION
The action is in response to communications filed on 11/23/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Kerry Pauline Sisselman (Reg. No. 37237) on 12/17/2021
The application has been amended as follows:

In the claims
Claim 1 (canceled)

Claim 2 (currently amended):  The method according to claim [[1]]12, wherein the computer system is an industrial computer system.

Claim 3 (canceled):  

Claim 4 (currently amended):  The method according to claim [[3]]12, which further comprises using the merge view to read the data from the at least one new table and write the data to the new version.

Claim 5 (currently amended):  The method according to claim [[1]]12, wherein the system is a Manufacturing Execution System or Manufacturing Operation Management application.

Claims 6 - 7 (canceled) 

Claim 8 (currently amended):  The method according to claim [[7]]12, which further comprises carrying out the migration operation to migrate the data in predetermined quantities, and altering the migration operation to a normal operation of the system.

Claim 9 (canceled)

Claim 10 (currently amended):  A computer system including at least one physical machine, the computer system comprising: 
an old version of software to be updated running on the at least one physical machine; 
a new version of the software running on the same at least one physical machine; 
a database including data in at least one old table having a first format readable by said old version of software to be updated; 
said new version of the software running independently of said old version, such that said old version continues to write into said at least one old table in said first format and said new version writes into at least one new table of said database in a second format readable by said new version, said first format being different from said second format, and both of said old version and said new version being operative at any time;
a merge view configured to read said data from said database and furnish said data to said new version in [[a]] said second format readable by said new version as if said data read from said at least one old table was read from said at least one new table to said new version;
said merge view configured to read said data from said at least one old table and write said data to said at least one new table to said new version; and
a command multiplexer configured to operate said old version and said new version, to write said data to said at least one old table of said old version, so that said at least one old table is always up to date, and to write said data to said new version, said command multiplexer operating said new version through said merge view to write said data to [[a]]said at least one new table ;
a cross-reference table readable by said merge view for cross-referencing ID changes of said data;
the computer system migrating said data from said at least one old table compliant to said old version into said at least one new table compliant with said new version using said cross-reference table as a cross-reference; and
the computer system marking said migrated data in said new version so that said merge view no longer reads them from said at least one old table compliant to said old version.

Claim 11 (currently amended):  A computer system including at least one physical machine running an old version of a system to be updated and a new system version, the computer system including a computer processor configured to carry out the steps of claim [[1]]12.

Claim 12 (currently amended): A method for deploying changes to the structure of a database in a computer system, the method comprising the following steps: 
providing at least one physical machine including an old version of a system to be updated, the database containing at least one old table having a first format readable by the old version of the system to be updated;
providing a new version of the system to be updated on the same at least one physical machine, the new version running independently of the old version, such that the old version continues to write into the at least one old table in the first format and the new version writes into at least one new table of the database in a second format readable by the new version, the first format being different from the second format, both of the old version and the new version being operative at any time;
providing a merge view configured to read data from the database and furnish the data to the new version in [[a]] the second format readable by the new version as if the data read from the at least one old table was read from [[a]] the at least one new table compliant to the new version; 
using the merge view to read the data from the at least one old table and write the data to [[a]]the at least one new table compliant to the new version;
using a command multiplexer to operate the old version and the new version to write the data to the at least one old table of the old version, so that the at least one old table is always up to date, and to write the data to the new version, the command multiplexer operating the new version through the merge view;
providing a cross-reference table readable by the merge view for cross-referencing ID changes of the data; 
migrating the data from the at least one old table compliant to the old version into the at least one new table 
marking the migrated data in the new version so that the merge view no longer reads them from the at least one old table compliant to the old version.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record DE JONG, MICHAEL, et al.: "Continuous Deployment and Schema Evolution in SQL Databases", 2015 IEEE/ACM 3RD INTERNATIONAL WORKSHOP ON RELEASE ENGINEERING, IEEE, pps 16-19 discloses a system where old version of application accessing records on original table with deployment of new version and original table to be later deleted. Auer et al. US2019/0129997 teaches union view to read data from tables in database to application or tenant in a compatible manner. Zwartenkot et al US2012/0265972 teaches instructions in six different formats and multiplexer for a view with instruction sizes
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of implementing schema changes using a merge view and multiplexer The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.




Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153